Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
La sentencia mayoritaria que emite el Tribunal en el presente caso —Sentencia que encuentra su “razón de ser” en la opinión de conformidad que se emite— es tan errónea y peligrosa que, no obstante suscribir la opinión disidente que en el caso emite el Juez Asociado Señor Negrón García, nos vemos en la obligación de expresarnos por separado.
El resultado al que se llega en la referida sentencia y en la mencionada opinión de conformidad es ciertamente uno erróneo. Lo verdaderamente alarmante, sin embargo, y lo que hace que dicha actuación sea una peligrosa y perjudi-cial a nuestro sistema de justicia criminal, lo es la norma que la Mayoría intenta establecer en nuestra jurisdicción por medio de la misma.
En la referida opinión de conformidad, pág. 403, se ex-presa que:
Como establecimos previamente, para incurrir en el delito debe mediar la intención específica de ayudar al autor de un delito a eludir la acción de la justicia. En vista de su naturaleza específica, para configurar este elemento se requieren actos de *426los cuales se pueda inferir claramente el propósito de asistir a un sujeto en evadir la justicia.
A diferencia de los casos de desaparición o de alteración de la prueba —actos afirmativos en los cuales sea palpable la inten-ción de asistir al autor del delito— el ámbito de los interroga-torios plantea una situación particular que requiere de un exa-men cuidadoso del testimonio ofrecido para evaluar si de la manifestación se puede deducir esta intención específica. En este contexto, la intención se puede inferir de declaraciones en las que de modo afirmativo se presenta una coartada engañosa o se ofrece información falsa para despistar o desviar la aten-ción de las autoridades o para confundir la investigación. Sin embargo, cuando en un interrogatorio se niega, sin más, el co-nocimiento sobre unos hechos delictivos, que se supongan cono-cidos, no se conforma el acto afirmativo que intima el delito de encubrimiento. La conducta pasiva, consistente en la mera ne-gación de conocimiento, no es suficiente para demostrar esta intención específica de ayudar al autor del delito a evadir la justicia. (Enfasis en el original suprimido y énfasis suplido.)
Independientemente de los hechos específicos del pre-sente caso, y conforme o acorde con lo expuesto por la ma-yoría de los integrantes del Tribunal, una persona que ob-serva la comisión de un delito público y que conoce y puede identificar a los autores del mismo no infringe las disposi-ciones de los Arts. 36 y 236 del Código Penal de Puerto Rico, 32 L.P.R.A. secs. 3173 y 4432, al ser preguntado por un funcionario competente sobre su conocimiento al res-pecto y negar todo conocimiento sobre ello.
Ello, conforme la mencionada Mayoría, por razón de que se trata de una “conducta pasiva” que, alegadamente, “no es suficiente para demostrar [la] intención específica de ayudar al autor del delito a evadir la justicia”; requirién-dose para la configuración del delito de encubrimiento, se-gún entiende la Mayoría, “de actos adicionales como ‘ayu-dar al autor del delito principal a escapar, participar en actos dirigidos a desaparecer la evidencia, ... dar informa-ción falsa a las autoridades con el propósito de confundir la investigación’ ”. (Enfasis en el original.) Opinión de confor-midad, págs. 403-404.
*427Esto es, acorde con el razonamiento de los mencionados compañeros Jueces, si la persona que observó la comisión del delito y que conoce la identidad de los perpetradores del mismo, al ser cuestionado por las autoridades informa que el perpetrador del delito lo fue “Juan Pérez”, cuando realmente fue otro, éste sí comete el delito de encubri-miento; no así cuando la persona meramente dice que no tiene conocimiento alguno de lo sucedido.
No se percata, aparentemente, la Mayoría del hecho de que, en ambas situaciones, esa persona está mintiendo y su mentira entorpece y/o frustra la investigación policiaca e impide el esclarecimiento de los hechos delictivos; esto es, en ambas ocasiones, la persona está protegiendo o encu-briendo al responsable de los hechos bajo investigación. Dicho de otra forma, “el propósito de asistir a un sujeto a evadir la justicia”, o la intención específica de entorpecer la investigación y de encubrir al responsable de los hechos delictivos, se puede inferir tanto de la situación afirmativa en que se mal orienta al investigador como de la pasiva en que se niega total conocimiento de los hechos delictivos.
Rechazamos enérgicamente, por último, la posición de la Mayoría a los efectos de que su actuación es una acorde con el principio de que los estatutos penales deben ser in-terpretados restrictivamente. Aquí no se trata de la “inter-pretación restrictiva” de las disposiciones de los Arts. 36 y 236 del vigente Código Penal, supra. De lo que aquí se trata es de una interpretación totalmente errónea de un estatuto. Ello en detrimento y perjuicio de una ciudadanía que está siendo azotada por una ola criminal que la está estrangulando.
Decisiones erróneas como las hoy emitidas ciertamente no ayudan a combatir la criminalidad en nuestra jurisdicción. Realmente resulta difícil concebir una norma más dañina que la hoy implantada por la Mayoría. Me-diante la misma el Tribunal, a todos los fines legales prác-*428ticos, le ha brindado “inmunidad” al ciudadano irresponsa-ble que, no obstante tener conocimiento personal de unos hechos delictivos, impunemente podrá negar dicho conocimiento.